DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anti-skid layer along a bottom surface of each sock of claim 1 and the anti-skid layer comprising a single layer covering the entire bottom surface of each sock of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  “stock” should read “sock”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “an outer layer for providing a barrier between the patient’s feet and outside environment” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn”, or other similar language to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2017/0295852).
In regard to claim 1, Chang et al. teaches an article of manufacture for providing a pair of disposable socks for dispensing 5medication, the pair of disposable socks comprise: an inner stretchable material capable of being configured to conform to the shape of the patient's feet (sock body 1 including inner layer/inner surface: 11 and outer surface: 12, paragraph 0019); an outer layer for providing a barrier between the patient's feet and outside environment (outer layer is waterproof layer: 2, paragraph 0022-0023); and 10one or more anti-skid layer along a bottom surface of each sock (plurality of protruding dots: 31, paragraph 0030 and figures 7-8).  

 	In regard to claim 2, Chang et al. fails to teach wherein the pair of socks are prepared and stored within a germ-free container, it is noted that this is a product-by-process limitation (see MPEP: 2113), and therefore the manner in which the socks are prepared and stored is irrelevant to the final product sock structure claimed. Chang et al. teaches all of the sock structure as required by the claim, therefore, the reference to Chang et al. does not need to teach how the socks are prepared and stored within a germ-free container. The socks of Chang et al. are capable of being prepared and stored within a germ-free container as desired.  

 In regard to claim 4, Change et al. teaches wherein the outer layer is water resistant to isolate the patient's feet from external pathogens when being worn (waterproof layer: 2, column paragraph 0022-0023).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0295852) in view of Janes (US 2009/012082).
 	15Chang et al. fails to teach wherein the one or more anti-skid layers comprises a single layer covering the entire bottom surface of each stock.  Change et al. teaches the anti-skid layer (31) in a dot pattern (see figures 7-8). 
 	In regard to claim 3, Janes teaches a sock with an outer waterproof material layer (see paragraph 0017), wherein the waterproof outer layer has an entire bottom surface formed with a grip feature, which would be a single layer covering the entire bottom surface of the sock (paragraph 0019).  
It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the sock of Chang et al. with the anti-skid layer covering the entire bottom sock as taught by Janes, since the sock of Chang et al. provided with an entire bottom covering anti-skid layer would provide a sock that increases the friction between the sole and a surface on which it rests (Janes: paragraph 0019).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Change et al. (US 2017/0295852) in view of Oslen (US 2015/0257453).
 	While, Chang et al. does teach the inner layer (1,11 and 12) to be made of an elastic and stretchable fabric material (paragraph 0019), Chang et al. fails to teach the inner material specifically being made of cotton.
 	In regard to claim 5, Olsen teaches a sock with an impervious layer and a conventional sock fabric (paragraphs 0021-0022), wherein the conventional sock fabric contains cotton (paragraph 0021).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the inner sock of Chang et al. in the conventional cotton sock fabric layer as taught by Olsen, since the stretchable and elastic fabric material of Chang et al. provided in a convention cotton fabric, would provide a sock that has good sweat absorption.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 2015/0257453) in view of Ott et al. (US 2011/0162129).

In regard to claim 1, Olsen teaches an article of manufacture for providing a pair of disposable socks for dispensing 5medication, the pair of disposable socks comprise: an inner stretchable material capable of being configured to conform to the shape of the patient's feet (inner layer is top layer: 26, paragraph 0023); and an outer layer for providing a barrier between the patient's feet and outside environment (outer layer is layer 23 and or 25, layer 23 is a impervious layer: paragraph 0022-0023).
 However, Olsen fails to teach 10one or more anti-skid layers along a bottom surface of each sock. 
Ott et al. teaches a sock with an anti-skid layer along a bottom surface of the sock (anti-skid tread portion: 13 and paragraphs 0010).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sock of Olsen with the anti-skid layer along the bottom surface as taught by Ott et al., since the sock of Olsen provided with an anti-skid bottom surface layer would provide a sock with a safety feature due to the layer having a higher coefficient of friction to avoid slippage (paragraph 0010).

 	In regard to claim 2, Olsen and Ott et al. fail to teach wherein the pair of socks are prepared and stored within a germ-free container, it is noted that this is a product-by-process limitation (see MPEP: 2113), and therefore the manner in which the socks are prepared and stored is irrelevant to the final product sock structure. Olsen and Ott et al. teach all of the sock structure as required by the claim, therefore, the references to Olsen and Ott et al do not need to teach how the socks are prepared and stored within a germ-free container. The socks of Olsen and Ott et al. are capable of being prepared and stored within a germ-free container as desired.  
 	15
In regard to claim 3, the combined references teach wherein the one or more anti-skid layers comprises a single layer covering the entire bottom surface of each sock (Ott et al. teaches anti-skid tread portion: 13 and paragraphs 0010 and figure 1).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sock of Olsen with the anti-skid layer along the entire bottom surface of the sock as taught by Ott et al., since the sock of Olsen provided with an anti-skid layer along the entire of the sock would provide a sock with a safety feature due to the bottom layer having a higher coefficient of friction to avoid slippage (paragraph 0010).

 	In regard to claim 4, the combined references teach wherein the outer layer is water resistant to isolate the patient's feet from external pathogens when being worn (Olsen teaches outer layer 23 or layer 23 and 25; 23 is made of am impervious material, water resistant material: paragraph 0022).  

 	In regard to claim 5, the combined references teach wherein the inner material is made of cotton (Olsen teaches the inner material 26/28 being made of conventional sock material: paragraph 0023 and then conventional sock material being cotton: paragraph 0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Allesbrook (US 2006/0130216) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732